*184OPINION OP COURT.
The following is taken, verbatim, from the opinion.
HAMILTON, PJ.
It is the law, and is so conceded by counsel on both sides, that where the architect submits estimates of the probable cost of the building, he may recover compensation, provided the estimate is approximately or reasonably near the estimated amount.
The record further discloses that Torbeck was not able to use the plans and specifications prepared, on account of his lack of finances. , , .
, , Our conclusion is that a court may take notice that where the cost exceeds, by more than 20%, the estimate given by the architects, the cost is not approximately nor reasonably near the proposed amount or estimate. See Brooklyn Sav. & L. Co. v. Tousley, 16 O. C. C. (n.s.) 560, (affirmed in 80 Ohio St. pg. 737); also Vol. 5, Corpus Juris, pg. 262 and notes thereunder.
This Court will therefore enter the judgment that the Court of Common Pleas ought to have entered, and an entry may be presented here rendering judgment in favor of the defendant in error.
(Mills and Cushing, JJ., concur.)